FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-50038
                                                      13-50069
               Plaintiff - Appellee,
                                                 D.C. No. 2:11-cr-00935-R
  v.

JOSE VALLEJO, a.k.a. Creeper,                    MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       In these consolidated appeals, Jose Vallejo appeals from the district court’s

judgment and challenges the 57-month sentence imposed following his guilty-plea

conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§ 846. He also appeals from the district court’s order denying his motion to correct

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the judgment and commitment order. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Vallejo contends that the judgment and commitment order, which imposed a

57-month term of imprisonment, conflicts with the oral pronouncement of the

sentence. Contrary to Vallejo’s contention, the record reflects that the district court

orally imposed a 57-month sentence. Moreover, even if the oral pronouncement

were ambiguous, the district court did not err in denying Vallejo’s motion to

correct the judgment. See United States v. Garcia, 37 F.3d 1359, 1368 (9th Cir.

1994) (“[T]he written sentence will control where there are ambiguities in the oral

pronouncement of the sentence, and the writing resolves the ambiguity.”),

overruled in part on other grounds by United States v. Jackson, 167 F.3d 1280 (9th

Cir. 1999).

      AFFIRMED.




                                           2                          13-50038 & 13-50069